Case: 18-10800   Date Filed: 03/08/2019   Page: 1 of 10


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 18-10800
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 4:15-cv-00217-SGC



LISA HOWARD,

                                                           Plaintiff-Appellant,

                                 versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                             (March 8, 2019)



Before WILSON, EDMONDSON, and HULL, Circuit Judges.
             Case: 18-10800     Date Filed: 03/08/2019   Page: 2 of 10




PER CURIAM:



      Lisa Howard (“Claimant”) appeals the district court’s order affirming the

Social Security Commissioner’s denial of her application for disability insurance

benefits (“DIB”) and for supplemental security income (“SSI”), pursuant to 42

U.S.C. §§ 405(g), 1383(c)(3). No reversible error has been shown; we affirm.

      Our review of the Commissioner’s decision is limited to whether substantial

evidence supports the decision and whether the correct legal standards were

applied. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Id. “If the

Commissioner’s decision is supported by substantial evidence, this Court must

affirm, even if the proof preponderates against it.” Dyer v. Barnhart, 395 F.3d

1206, 1210 (11th Cir. 2005). Under this limited standard of review, we may not

make fact-findings, re-weigh the evidence, or substitute our judgment for that of

the Administrative Law Judge (“ALJ”). Moore v. Barnhart, 405 F.3d 1208, 1211

(11th Cir. 2005). We review de novo the district court’s determination about

whether substantial evidence supports the ALJ’s decision. Wilson v. Barnhart, 284

F.3d 1219, 1221 (11th Cir. 2002).
                                          2
              Case: 18-10800     Date Filed: 03/08/2019   Page: 3 of 10


      A person who applies for DIB or for SSI benefits must first prove that she is

disabled. See 20 C.F.R. §§ 404.1512, 416.912(a). The Social Security

Regulations outline a five-step sequential evaluation process for determining

whether a claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The

ALJ must evaluate (1) whether the claimant engaged in substantial gainful work;

(2) whether the claimant has a severe impairment; (3) whether the severe

impairment meets or equals an impairment in the Listings of Impairments;

(4) whether the claimant has the residual functional capacity (“RFC”) to perform

her past relevant work; and (5) whether, in the light of the claimant’s RFC, age,

education, and work experience, there exist other jobs in the national economy the

claimant can perform. Id.

      Applying the five-step evaluation process, the ALJ first determined that

Claimant had engaged in no substantial gainful activity since 24 November 2010:

the alleged onset date. The ALJ then determined that Claimant had four severe

impairments: borderline intellectual functioning, generalized anxiety disorder,

obesity treated with gastric bypass, and mild degenerative joint disease/arthritis in

combination with obesity. The ALJ determined that -- although Claimant could no

longer perform her past relevant work -- she had the RFC to perform a reduced

range of light work. The ALJ determined that Claimant was “limited to simple,

                                          3
              Case: 18-10800      Date Filed: 03/08/2019   Page: 4 of 10


routine work” with some physical limitations and was “better suited for work that

does not require reading of instructions.” Considering Claimant’s age, education,

work experience, and RFC, the ALJ determined that Claimant was capable of

performing other work in the national economy. Accordingly, the ALJ concluded

that Claimant was not disabled.



                                           I.



      As an initial matter, Claimant first contends that the ALJ de facto reopened

Claimant’s 2008 application for DIB by considering evidence submitted to the

Appeals Council in that earlier case. We reject this argument.

      Generally speaking, federal courts lack jurisdiction over the Commissioner’s

refusal to reopen a claim: that decision is no “final decision” within the meaning of

42 U.S.C. § 405(g). Cash v. Barnhart, 327 F.3d 1252, 1256 (11th Cir. 2003).

Subject matter jurisdiction may exist, however, when an earlier social security

claim is de facto reopened, such as when the claim is reconsidered on the merits at

the administrative level. Id.

      In the ALJ’s June 2013 decision -- the decision underlying this appeal -- the

ALJ did nothing to reopen de facto Claimant’s 2008 application for DIB. The ALJ

                                           4
              Case: 18-10800    Date Filed: 03/08/2019    Page: 5 of 10


made clear that the June 2013 decision pertained only to whether Claimant was

disabled on or after the alleged onset date of 24 November 2010. The ALJ

described the procedural background of Claimant’s earlier proceedings but made

no determination about the merits of Claimant’s 2008 application. To the extent

the ALJ considered Claimant’s medical records from before November 2010, the

ALJ said expressly that it was for “historical purposes only.” An ALJ’s review of

a claimant’s prior medical examination from a prior application -- by itself -- is no

reconsideration of the prior application on the merits. See Wolfe v. Chater, 86

F.3d 1072, 1079 (11th Cir. 1996). Also, to the extent the ALJ considered new

evidence -- evidence that was not considered by the Appeals Council as part of

Claimant’s 2008 application proceedings -- no reopening of the prior application

occurred. See Brown v. Sullivan, 921 F.2d 1233, 1237 (11th Cir. 1991) (if the ALJ

“merely considers newly proffered evidence without reconsidering the merits of

the previously denied application, then he has not reopened that application.”).




                                         II.




                                          5
              Case: 18-10800    Date Filed: 03/08/2019   Page: 6 of 10


      We next consider Claimant’s challenges to the Commissioner’s denial of her

current applications for DIB and SSI. Claimant contends that the ALJ failed to

afford proper weight to the 3 February 2011 opinion of her treating physician, Dr.

Maddox. Claimant also contends that the ALJ failed to state clear grounds for

giving little or no weight to the opinions of Dr. Teschner and of Dr. Wilson.

      In assessing a claimant’s RFC, the ALJ must consider all medical opinions

in the claimant’s case record together with other pertinent evidence. 20 C.F.R. §§

404.1520(e), 416.920(e). “[T]he ALJ must state with particularity the weight

given to different medical opinions and the reasons therefor.” Winschel, 631 F.3d

at 1179. In determining the appropriate weight to give a medical opinion, the ALJ

considers -- among other things -- these factors: (1) the examining relationship,

(2) the treatment relationship, (3) whether the opinion is well-supported, and (4)

whether the opinion is consistent with the record. 20 C.F.R. §§ 404.1527(c),

416.927(c).

      The ALJ must give a treating physician’s medical opinion “substantial or

considerable weight” unless the ALJ clearly articulates good cause for discrediting

that opinion. Winschel, 631 F.3d at 1179. Good cause exists when: (1) the

“treating physician’s opinion was not bolstered by the evidence;” (2) the “evidence




                                          6
              Case: 18-10800    Date Filed: 03/08/2019    Page: 7 of 10


supported a contrary finding;” or (3) the “treating physician’s opinion was

conclusory or inconsistent with the doctor’s own medical records.” Id.

      About Claimant’s first argument, the ALJ articulated good cause for

discounting Dr. Maddox’s 3 February 2011 opinion, including that the opinion was

conclusory, was unsupported by clinical or laboratory findings, and was

inconsistent with the objective medical evidence. The ALJ’s reasons are supported

by substantial evidence in the record. Dr. Maddox’s February 2011 opinion

consisted of a multiple-choice “clinical assessment of pain” form, with no room for

Dr. Maddox to explain how medical evidence supported his responses. The record

also evidences that Dr. Maddox rarely examined Claimant or performed clinical

testing and -- instead -- relied mainly on Claimant’s subjective reports of pain as a

basis for treatment. Further, Dr. Maddox’s opinion that physical activity would

increase Claimant’s pain was inconsistent with objective medical evidence,

including Claimant’s past MRIs that showed only mild or minor problems that did

not worsen significantly between 2004 (when Claimant was still working) and

2010. Dr. Maddox’s assessment also conflicted with the assessment of the state

agency medical consultant that Claimant was capable of light exertional work: an

assessment that was based on clinical findings in the record.




                                          7
             Case: 18-10800     Date Filed: 03/08/2019   Page: 8 of 10


      We next address Claimant’s arguments about the opinions of Dr. Teschner

and Dr. Wilson. Contrary to Claimant’s contention on appeal, the ALJ explained

in great detail the reasons for giving the opinions of Dr. Teschner and Dr. Wilson

little or no weight. And those reasons are supported by the record. First, we note

that both doctors were one-time examiners and, thus, their opinions are “not

entitled to great weight” automatically. See Crawford v. Comm’r of Soc. Sec., 363

F.3d 1155, 1160 (11th Cir. 2004). Moreover, to the extent that Dr. Teschner and

Dr. Wilson sought to define Claimant’s functional limitations, those opinions are

entitled to no weight because Claimant’s RFC is a legal conclusion reserved for the

ALJ. See 20 C.F.R. §§ 404.1527(d), 416.927(d).

      Substantial evidence supports the ALJ’s conclusion that Dr. Teschner’s

opinion should be rejected as conclusory, internally inconsistent, and unsupported

by the record. Dr. Teschner’s opinion about Claimant’s physical limitations was

inconsistent with Claimant’s own hearing testimony, with Dr. Teschner’s own

medical findings, and with the record as a whole. For example, although Dr.

Teschner observed normal grip and pinch strength in Claimant’s hands, as well as

her ability to make a tight fist, he concluded that Claimant’s manual dexterity was

“probably abnormal” with multiple limitations. Dr. Teschner also observed that

Claimant’s range of motion, reflexes, and motor strength were normal or slightly

                                         8
              Case: 18-10800    Date Filed: 03/08/2019    Page: 9 of 10


limited, but then opined that Claimant had severe limitations in her ability to move,

hold weight, and use her arms and legs to push/pull. The limitations described by

Dr. Teschner were also inconsistent with Claimant’s reports that she could cook,

clean, walk to her parents’ house, do laundry, load the dishwasher, make her bed,

brush and feed her dogs, and walk for exercise. Moreover, Dr. Teschner’s list of

twenty diagnoses included several conditions that had either been treated

successfully or ruled out by prior doctors, further supporting the ALJ’s conclusion

that Dr. Teschner’s opinions were contrary to the record.

      About Dr. Wilson’s opinion, the ALJ rejected Dr. Wilson’s diagnosis of

mental retardation, concluding that it was inconsistent with the record. Among

other things, Claimant testified that she worked in several jobs that required her to

keep a production log, that she pays her own bills, that she shops and cooks for her

family, and that she enjoys reading the Bible and mystery novels. The ALJ noted

that Claimant’s testimony conflicts with Dr. Wilson’s conclusions that Claimant

was barely literate and could not keep up in a work environment, maintain

employment, or manage her own finances. Dr. Wilson’s diagnosis was also

inconsistent with his own evaluation of Claimant, which showed that Claimant’s

verbal and comprehension scores were within the average range. The ALJ also

afforded greater weight to the opinion of an independent mental health expert that -

                                          9
             Case: 18-10800     Date Filed: 03/08/2019   Page: 10 of 10


- based on Claimant’s IQ scores and adaptive functioning -- Claimant had

borderline intellectual function and not mental retardation.

      Substantial evidence supports the Commissioner’s denial of DIB and SSI

benefits; we affirm.

      AFFIRMED.




                                         10